DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt is acknowledged of the amendment and response filed 11/12/2021. Claims 1 and 3-21 are pending in the application. Claims 1,4,8-13 and 15 were amended, claim 2 was canceled and new claims 16-21 were added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and dependent claims are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “method of claim 2 wherein the soft case has a water activity of from 0.65 to 0.85”, referring to a canceled claim. The scope of the claimed invention is therefore unclear. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Paulus et al. (US 2010/0310747 Al) in view of Chen et al. (Journal of Cereal Science 63 (2015) 109-115.and Clement et al. (EP3,078,272 A1), cited by the applicant in an IDS.
Regarding claim 1, 4, 16 and 21, Paulus discloses a method to make a baked comestible including cakes [0059], that may be a soft cake as claimed.  Example 3 discloses muffins, and Example 4 disclose  muffins, brownies, cakes, Formulations D and   E  in Example 4. [00108]-[00111].   The method comprises forming and shaping a dough and baking the dough  [0062]. The  dough comprises a pre-treated flour (Example 1)  exemplified by rice flour, as claimed in claim 21.  
Paulus discloses [0024] that the starting flour is adjusted to a specified amount of water or moisture content and is heated to a defined temperature in order to accomplish enhanced process tolerance and solution stability. The total moisture or water content is  in the  range of 15 to 30%, by weight of the dry  flour, which overlaps the claimed range/value in claims 1 and 16.  Paulus discloses step(b), namely,  heat treating the flour in a sealed vessel to avoid  water evaporation. The flour with specified moisture content is heated [0025] to a target temperature of from 100 to 180° C., and in one aspect from 100 to 120° C, which overlaps the claimed temperature range. Paulus discloses that the time of heating can vary depending on the composition of the flour, including the starch and protein content, the particle size distribution, the amylase content of the starch component, and the level of enhancement desired as well as the amount of moisture and the heating temperature. In one embodiment, the heating time at target temperature will be from about 1 to 150 minutes, and in another embodiment 
Regarding the limitation of slowly digestible starch content of a baked product,  the content of slowly digestible starch would depend on the formulation of the soft cake and the content and effect of ingredients other than flour as well.  A product by process claim is not limited by manipulations of process steps, only the structure implied by the steps. Paulus discloses method steps to produce a pre-treated flour as claimed.  Chen discloses that a pre-treated flour produced by these steps has an SDS content in the claimed range of above 10% by wt. (Table 2). Clement discloses formulating a soft cake composition with humectants and other components to reduce water content and starch gelatinization obtaining SDS content of at least  10% by weight  (It is considered that a soft cake prepared in Paulus with flour that is heat treated as discussed above, and formulated with additional ingredients, inherently has the claimed content of slowly digestible starch, absent evidence to the contrary.  
Regarding claim 3, Clement discloses soft cake compositions  with water activity in the range of 0.4-0.9, preferably  from 0.50 to 0.85 encompassing the claimed range.
.	Regarding claim 5, Paulus discloses (Example 1) adding water to flour, and allowing the flour and water to equilibrate in a sealed vessel [0064].
Regarding claim 6, Paulus discloses further milling the pre-treated flour [0064].
Paulus [0025] discloses that the time of heating can vary depending on the composition of the flour, including the starch and protein content, the particle size distribution, the amylase content of the starch component, and the level of enhancement desired as well as the amount of moisture and the heating temperature, recognizing result effective variables in duration of heat treatment.  For example, motivation to apply a heating time as claimed,  for wheat flour, is available from Chen et al.  Chen discloses a heating time of 24 hours at 120deg. C  for wheat flour, (page 110, section 2.4) wherein an SDS content of about 15% and 12% respectively is achieved (Table 2) on heat treating  a flour having a moisture content of 15% and 25% respectively.  It would have been obvious to one of ordinary skill in the art to select a suitable heating time based on the composition of the flour  moisture /temperature conditions in heating, and  the desired level of SDS , as heating time is identified as a result effective variable in Paulus, with a reasonable expectation of success. Paulus [0040] discloses that the heat treatment may be conducted over a range of temperatures of at least 100° C. In one embodiment, the temperature will range from 100 to 200° C., in another embodiment from 120 to 180° C. and in yet another embodiment from 150 to 170° C. The time for thermal inhibition in one embodiment is from O to 12 hours, in another embodiment is from 0.25 to 6 hours and in yet another embodiment is from 0.5 to 2 hours.
Regarding claim 9, Paulus [0029] discloses 1-99% % by weight pre-treated flour in a bakery composition [0053]  [0029] which encompasses or overlaps the claimed range.
Paulus discloses an exemplary rice flour (Example 1), and that in the method of the invention, “flour” is intended to include, without limitation, white flour, wholemeal flour, and wholegrain flour [0022]. 
Regarding claim 14, an exemplary cake composition in Paulus [0113] has less than 30 wt.%  sugar and 10% fat, falling within the claimed range.
Regarding claims 12 and 13, Chen discloses (Table 2) an exemplary SDS content of about 15% and 12% by weight respectively achieved with heat – moisture treatment of flour as claimed  (Table 2) with moisture content of 15% and 25% respectively to a target temperature of  120 deg. C.  The disclosed SDS level falls within or overlaps the claimed ranges.
Regarding claim 15, Paulus discloses a method to make a baked comestible including cakes [0059], that may be a soft cake as claimed.  Example 3 discloses muffins, and Example 4 disclose  muffins, brownies, cakes, Formulations D and   E  in Example 4. [00108]-[00111].   The method comprises forming and shaping a dough and baking the dough  [0062]. The  dough comprises a pre-treated flour (Example 1)  exemplified by rice flour.  
Paulus discloses [0024] that the starting flour is adjusted to a specified amount of water or moisture content and is heated to a defined temperature in order to accomplish enhanced process tolerance and solution stability. The total moisture or water content is  in the  range of 15 to 30%, by weight of the dry  flour, which overlaps the claimed range/value in claims 1 and 16.  Paulus discloses step(b), namely,  heat treating the flour in a sealed vessel to avoid  water evaporation. The flour with specified moisture content is heated [0025] to a target temperature of from 100 to 180° C., and in one 
Regarding the limitation of slowly digestible starch content of a baked product,  the content of slowly digestible starch would depend on the formulation of the soft cake and the content and effect of ingredients other than flour as well.  A product by process claim is not limited by manipulations of process steps, only the structure implied by the steps. Paulus discloses method steps to produce a pre-treated flour as claimed.  Chen discloses that a pre-treated flour produced by these steps has an SDS content in the claimed range of above 10% by wt. (Table 2). Clement discloses formulating a soft cake composition with humectants and other components to reduce water content and starch gelatinization obtaining SDS content of at least  10% by weight  (It is considered that a soft cake prepared in Paulus with flour that is heat treated as discussed above, and formulated with additional ingredients, inherently has the claimed content of slowly 
Regarding claim 18, Paulus discloses [0053] that the bakery product /dough contains from 1% to 99% (w/w) or 2%-95% (w/w) [0029] of the pre-treated flour component , which encompasses the claimed range.
Regarding claim 19, Paulus discloses that the pre-treated flour/starch component may form 100% of the total flour component in the product/dough [0032].
Response to Arguments
Claim amendments render the previous rejections under 35 USC 112 and 35 USC 103 moot. However, the claims as amended present new grounds for rejection as detailed in the current office action.
Regarding Chen it is pointed out that the reference discloses a method of making a pre-treated starch component as claimed. Regarding the limitation of slowly digestible starch content of a baked product,  the content of slowly digestible starch would depend on the formulation of the soft cake and the content and effect of ingredients other than flour as well.  A product by process claim is not limited by manipulations of process steps, only the structure implied by the steps. Paulus discloses method steps to produce a pre-treated flour as claimed.  Chen discloses that a pre-treated flour produced by these steps has an SDS content in the claimed range of above 10% by wt. (Table 2). Clement discloses formulating a soft cake composition with humectants and other components to reduce water content and starch gelatinization obtaining SDS content of at least  10% by weight  [0020 [0021]. It is considered that a soft cake prepared in Paulus with flour that is heat treated as discussed above, and formulated 
Regarding the argued  “unexpected results” it is pointed out that pre-treated wheat flour by the claimed method steps, as disclosed in prior art Chen, contains greater than  10% by wt. SDS. Applicant’s “unexpected” results are with a composition comprising such a flour and additional ingredients, as compared to a control that does not have higher SDS flour, or with products that have a different identity, for example biscuits.  The claimed invention is a method. As detailed in the office action, the method is rendered obvious by the combination of cited art.  
For these reasons, applicant’s arguments are not persuasive.
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/ Primary Examiner, Art Unit 1793